Citation Nr: 0512116	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  03-35 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the Department of Veterans Affairs accurately 
calculated past-due benefits.


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION


The veteran had active military service from July 1969 to 
October 1983.

The Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, issued a decision in January 1999 
increasing the rating for the veteran's service-connected 
post-traumatic stress disorder (PTSD) from 30 to 70 percent 
as of November 7, 1996.  The RO adjusted his benefits 
payments to reflect the higher level of disability 
compensation he would receive and sent him a letter in 
February 1999 apprising him of this change.

The Board of Veterans' Appeals (Board) subsequently issued a 
decision in July 1999 that denied a rating higher than 30 
percent for the PTSD prior to November 7, 1996, and which 
also denied a rating higher than 70 percent for this 
condition from that date forward.

The Board issued another decision in August 1999 denying 
payment of attorney fees out of past-due benefits.

And in September 2000, the Board issued yet another decision 
addressing what evaluation was warranted for the PTSD from 
October 12, 1990.  According to the Conclusions of Law in 
that decision, the Board determined:  1)  The schedular 
criteria for a rating in excess of 30 percent for the period 
October 12, 1990 to May 26, 1998 had not been met; 2)  The 
schedular criteria for a 70 percent evaluation had been met, 
but only from May 27 to May 31, 1998; and 3) The schedular 
criteria for a 100 percent rating had been met for the period 
from June 1, 1998 and thereafter.



The veteran appealed the Board's September 2000 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In August 2002, the Court issued an order based on 
a joint motion to terminate the appeal on terms set forth in 
a stipulation agreement between the parties.  The stipulated 
agreement provided that VA would restore a 70 percent rating 
for the PTSD for the period from November 7, 1996 through May 
31, 1998.  Actually, a 70 percent rating was restored for the 
period through May 26, 1998, since a 70 percent rating 
already had been granted for the period from May 27, 1998 to 
May 31, 1998.

The current appeal to the Board arose from an August 2002 RO 
rating decision that implemented the terms of the above-
mentioned stipulation agreement.

The RO provided the veteran an audit of his account in light 
of the restoration of the 70 percent evaluation for his PTSD 
from November 7, 1996 through May 26, 1998.  He timely 
appealed the RO's calculation of the amount of past-due 
benefits to which he was entitled, following restoration of 
the 70 percent evaluation.

In expressing his dissatisfaction with the calculated amount 
to which the RO found him entitled, the veteran, through his 
attorney, also stated his objection to the RO's determination 
regarding an overpayment of compensation benefits.  
His point of contention concerned a debt reportedly in the 
amount of $17,531.20, created by the Board's September 2000 
decision that assigned a 30 percent evaluation for the PTSD, 
rather than a 70 percent evaluation, for the period from 
November 7, 1996 to May 26, 1998 - although that decision 
was later terminated by the Court's order.  So, in essence, 
the veteran is questioning the validity of the debt.  This 
issue, however, has not been developed for appellate 
consideration by the Board; indeed, it seems to be a moot 
point now, given the Court's order.  In any event, it is 
referred to the RO for any action deemed appropriate.



Additionally, the claims file contains an audit of the 
veteran's account prepared in July 2003.  The report of the 
audit lists the benefits due in relation to those paid 
for the period from November 1990 through June 2003.  The RO 
determined the veteran had been overpaid in the amount of 
$6,811.80.  Through his attorney, he disagreed with the 
results of the audit, alleging the overpayment was created 
based solely on administrative error by VA.  The validity of 
that particular debt also has not been developed for 
appellate consideration by the Board.  See, e.g., Schaper v. 
Derwinski, 1 Vet. App. 430, 437 (1991); 38 C.F.R. § 
1.911(c)(1) (2003).  So it, too, is referred to the RO for 
any action deemed appropriate.


FINDING OF FACT

VA refunded an underpayment to the veteran of past-due 
benefits in the sum of $15,487 that was created by an 
adjustment in his disability percentage rating for the period 
from December 1, 1996 through August 20, 2002.  


CONCLUSION OF LAW

Past-due benefits owed the veteran that resulted from the 
August 20, 2002 rating decision were accurately calculated.  
38 U.S.C.A. § 1114 (codifying pertinent Public Laws in effect 
from December 1, 1996 through November 30, 2002).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was signed into law on November 
9, 2000.  It since has been codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  And the 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim-but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103(a); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The VCAA, however, does not apply in certain types of cases.  
There are a number of Court decisions that have addressed the 
applicability or non-applicability of the VCAA to particular 
types of claims.  In Barger v. Principi, 16 Vet. App. 132 
(2002), the Court held that the VCAA is not applicable to 
cases involving a waiver of indebtedness, while in Smith v. 
Gober, 14 Vet.App. 227 (2000), the Court found that the VCAA 
did not affect the issue presented of whether a Federal 
statute allows the payment of interest on past-due benefits.  
The validity of a claimant's debt to the government is a 
fundamental question that underlies waiver of indebtedness.  
Here, the validity of a debt is the matter on appeal, though 
in this case it is framed as the calculated amount of the 
government's underpayment to the claimant.  In any event, the 
issue on appeal is one among that narrow class of cases where 
VCAA's duty to notify and assist provisions have no 
application.

Legal Criteria

Basic rates of disability compensation are determined each 
year by Congress and are promulgated in Public Laws.  They 
are later codified at 38 U.S.C.A. § 1114.  The pertinent 
basic rates of disability compensation for the period that is 
the subject of this appeal are set forth below.  



DISABILITY COMPENSATION - BASIC RATES

PL 107-94

Effective 12/1/01
Dep
Status
10%
20%
30%
40%
50%
60%
70%

80%
90%
100%
Vetera
n
103 
199 
306 
439 
625 
790  
995 
1155 
129
9 
2163 
V-S


343 
488 
687 
864 
108
1 
1254 
141
0 
2287 
V-S-1C


369 
524 
731 
917 
114
4 
1325 
149
0 
2376 
V-S-2C


388 
549 
763 
955 
118
8 
1376 
154
7 
2440 
V-S-3C


407 
574 
795 
993 
123
2 
1427 
160
4 
2504 
V-S-4C


426 
599 
827 
103
1 
127
6 
1478 
166
1 
2568 
    











Each add'l child



19 
25 
32 
38 
44 
51 
57 
64 
Each add'l 
schoolchild


58 
78 
98 
117 
137 
156 
176 
196 




PL 106-413

Effective 12/1/00
Dep
Status
10%
20%
30%
40%
50%
60%
70%

80%
90%
100%
Vetera
n
  
101 
194 
298 
427 
609 
769  
969 
1125 
126
6 
2107 
V-S


334 
475 
669 
841 
105
3 
1221 
137
4 
2228 
V-S-1C


360 
510 
713 
893 
111
4 
1291 
145
3 
2315 
V-S-2C


378 
535 
744 
930 
115
8 
1341 
150
9 
2378 
V-S-3C


396 
560 
775 
967 
120
2 
1391 
156
5 
2441 
V-S-4C


414 
585 
806 
100
4 
124
6 
1441 
162
1 
2504 
    











Each add'l child



18 
25 
31 
37 
44 
50 
56 
63 
Each add'l 
schoolchild

57 
76 
96 
115 
134 
153 
172 
192 




PL 106-118

Effective 12/1/99
Dep
Status
10%
20%
30%
40%
50%
60%
70%

80%
90%
100%
Vetera
n
  
98 
188 
288 
413 
589 
743  
937 
1087 
122
4 
2036 
V-S


323 
459 
647 
813 
101
8 
1180 
132
9 
2153 
V-S-1C


348 
493 
689 
863 
107
7 
1247 
140
4 
2237 
V-S-2C


366 
517 
719 
899 
111
9 
1295 
145
8 
2298 
V-S-3C


384 
541 
749 
935 
116
1 
1343 
151
2 
2359 
V-S-4C


402 
565 
779 
971 
120
3 
1391 
156
6 
2420 
    











Each add'l child



18 
24 
30 
36 
42 
48 
54 
61 
Each add'l 
schoolchild


55 
74 
93 
111 
130 
148 
167 
186 




PL 105-368

Effective 12/1/98
Dep
Status
10%
20%
30%
40%
50%
60%
70%
80%
90%
100%
Vetera
n
96
184
282
404
576
726
916
1062
119
6
1989
V-S


316
450
633
795
996
1154
129
9
2104
V-S-1C


341
482
674
844
105
3
1219
137
3
2186
V-S-2C


359
506
704
880
109
5
1267
142
7
2246
V-S-3C


377
530
734
916
113
7
1315
148
1
2306
V-S-4C


395
554
764
952
117
9
1363
153
5
2366
    








Each add'l child
18
24
30
36
42
48
54
60
Each add'l 
schoolchild
54
72
91
109
127
145
163
182




PL 105-98

Effective 12/1/97
Dep
Status
10%
20%
30%
40%
50%
60%
70%

80%
90%
100%
Vetera
n
  
95 
182 
279 
399 
569 
717  
905 
104
9 
118
1 
1964 
V-S


313 
444 
626 
785 
984 
114
0 
128
3 
2078 
V-S-1C


337 
477 
666 
834 
104
1 
120
5 
135
6 
2159 
V-S-2C


355 
501 
696 
870 
108
3 
125
3 
141
0 
2219 
V-S-3C


373 
525 
726 
906 
112
5 
130
1 
146
4 
2279 
V-S-4C


391 
549 
756 
942 
116
7 
134
9 
151
8 
2339 









Each add'l child



18 
24 
30 
36 
42 
48 
54 
60 
Each add'l 
schoolchild


54 
72 
90 
108 
126 
144 
162 
180 




PL 104-263

Effective 12/1/96
Dep
Status
10%
20%
30%
40%
50%
60%
70%

80%
90%
100%
Vetera
n
  
94 
179 
274 
391 
558 
703  
887 
102
8 
115
7 
1924 
V-W


307 
435 
614 
770 
965 
111
7 
125
7 
2036 
V-W-1C


331 
467 
653 
817 
102
0 
118
0 
132
8 
2115 
V-W-2C


348 
490 
682 
852 
106
1 
122
7 
138
1 
2174 
V-W-3C


365 
513 
711 
887 
110
2 
127
4 
143
4 
2233 
V-W-4C


382 
536 
740 
922 
114
3 
132
1 
148
7 
2292 
    













Each add'l child



17 
23 
29 
35 
41 
47 
53 
59 
Each add'l 
schoolchild


53 
70 
88 
106 
123 
141 
159 
177 




Regardless of VA regulations concerning effective dates of 
awards, and except as provided in paragraph (c) of this 
section, payment of monetary benefits based on original, 
reopened, or increased awards of compensation, pension, 
dependency and indemnity compensation, or a monetary 
allowance under 38 U.S.C. chapter 18 for an individual who 
is a child of a Vietnam veteran may not be made for any 
period prior to the first day of the calendar month 
following the month in which the award became effective.  
But beneficiaries will be deemed to be in receipt of 
monetary benefits during the period between the effective 
date of the award and the date payment commences for the 
purpose of all laws administered by VA, except that nothing 
in this section will be construed as preventing the receipt 
of retired or retirement pay prior to the effective date of 
waiver of such pay in accordance with 38 U.S.C. 5305.  
38 C.F.R. § 3.31.

Analysis

As already mentioned, an August 20, 2002 RO rating decision 
implemented an order of the Court by restoring a 70 percent 
schedular disability evaluation for the veteran's PTSD - 
retroactively effective from November 7, 1996 through 
May 26, 1998.

An October 2002 letter pertains to the RO's audit of the 
veteran's account for the period from December 1, 1996 
through August 20, 2002.  It was determined he was due 
benefits totaling $126,030.67 and that he had been paid 
benefits totaling $110,543.67.  So considering the 
difference, VA determined he was due $15,487.  And after 
subtracting attorney's fees of $3,097.40, he was refunded 
$12,389.60.

The veteran is not disputing the amount subtracted for 
attorney's fees.

Monetary benefits payable for percentage ratings assigned for 
various levels of disability, from 10 to 100 percent, are set 
forth above in the legal criteria section of this decision.  
The Board has reviewed the RO's audit specifying the monetary 
amounts paid for the veteran's disability from December 1, 
1996 through May 26, 1998, at both the 30 percent level and 
70 percent level.  The monetary amounts specified agree with 
the sums of money that were supposed to be paid at those 
levels during the time frame in question.  As well, the 
monetary amounts specified agree with the sums of money that 
were supposed to be paid at the 100 percent level from June 
1, 1998 through August 20, 2002.

The RO accurately calculated the amount of past-due benefits 
owed the veteran.  There is no legal basis for granting 
additional compensation payments for the time frame that is 
the subject of this appeal.


ORDER


VA accurately calculated past-due benefits, and the appeal is 
denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


